UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 22, 2010 EASTMAN CHEMICAL COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-12626 62-1539359 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200South Wilcox Drive, Kingsport, TN (Address of Principal Executive Offices) (Zip Code) (423)229-2000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EASTMAN CHEMICAL COMPANY - EMN Item 2.02 Results of Operations and Financial Condition OnApril 22, 2010, the registrant publicly released its financial results forfirst quarter 2010. The full text of the release is furnished as Exhibit 99.01 to this Form 8-K, and is incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. EASTMAN CHEMICAL COMPANY - EMN Item 9.01 Financial Statements and Exhibits: (d) Exhibits The following exhibit is furnished pursuant to Item 9.01: 99.01 Public release by the registrant onApril 22, 2010 offirst quarter 2010 financial results. EASTMAN CHEMICAL COMPANY - EMN Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Eastman Chemical Company By: Scott V. King Vice President, Controller and Chief Accounting Officer Date:April 22, 2010
